Citation Nr: 0328859	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-09 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ear hearing 
loss disability.

3.  Entitlement to service connection for a left ear hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran perfected a timely appeal 
of a 50 percent disability evaluation assigned in a January 
2000 rating decision that awarded service connection for 
PTSD.  He also filed a notice of disagreement to a May 2000 
rating decision that denied service connection for a right 
ear hearing loss disability, a left ear hearing loss 
disability, and tinnitus.   

In an August 2002 written brief, the veteran's accredited 
representative argued that service connection was warranted 
for the veteran's diabetes mellitus.  This matter is referred 
to the RO as it has not yet been adjudicated.  

The Board notes that the veteran's wife submitted a VA Form 9 
indicating a desire for a hearing before a Member of the 
Board.  This request was received on May 2, 2000.  However, 
the evidence does not show that she was authorized to act as 
the veteran's representative before VA.  On the contrary, in 
May 1997, the veteran had executed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, authorizing Disabled American Veterans (DAV) 
to represent him before VA.  On May 3, 2002, the RO received 
a VA Form 9 from DAV which indicated that the veteran did not 
desire a hearing before the Board.  The record does not show 
any subsequent request for a hearing.  As there is no 
evidence that the veteran has revoked DAV's power of attorney 
to represent him in this matter, the Board finds that there 
is no valid outstanding request for a hearing and the case is 
ready for appellate consideration.




REMAND

With respect to the claims of entitlement to service 
connection for hearing loss disabilities and tinnitus, a 
remand is necessary to provide the veteran with a Statement 
of the Case (SOC).  Under pertinent VA regulations, a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement (NOD).  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2002).  

As stated previously, entitlement to service connection for 
right and left ear hearing loss and tinnitus was denied by 
means of a May 2000 rating action.  Subsequently, in July 
2000, the veteran's representative submitted a memorandum 
noting disagreement with the May 2000 rating decision.  
Further, the RO was requested to furnish the veteran with a 
SOC with respect to these issues.  As this correspondence 
clearly indicates that the veteran was expressing 
disagreement with the denial of service connection for his 
hearing disabilities, the Board will construe the statement 
as a NOD to the May 2000 rating action.  

Under the Court's holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the aforementioned July 2000 NOD initiates 
review by the Board of the RO's May 2000 decision.  
Accordingly, this issue must be remanded to have the RO issue 
a SOC regarding these claims.  

With regard to the claim for a higher disability evaluation 
for the veteran's service-connected PTSD, the Board notes 
that it ordered further development of the case in September 
2002.  Thereafter, the veteran's case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  However, the United States Court of Appeals for 
the Federal Circuit has recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d. 1339 
(Fed. Cir. 2003).  These provisions allowed the Board to 
develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  In light of 
the Federal Circuit Court's decision and other policy 
considerations, VA has recently determined that the Veterans 
Benefits Administration (VBA) of VA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted by the RO.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should furnish to the veteran 
and his representative a Statement of the 
Case addressing the issue of entitlement 
to service connection for a right ear 
hearing loss disability, a left ear 
hearing loss disability, and tinnitus.  
This Statement of the Case should 
summarize the law and evidence relied on 
in the determination of his claim.  The 
RO should also inform the veteran that 
these issues will be returned to the 
Board following the issuance of the 
statement of the case only if they are 
perfected by the filing of a timely and 
adequate substantive appeal.

2.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for PTSD from July 2000 
to the present.  Obtain records from each 
health care provider the veteran 
identifies.

3.  When the above action has been 
completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the severity of the veteran's 
PTSD.  The RO should send the claims 
folder to the examiner for review.  The 
examiner should review the pertinent 
information in the claims folder, 
including the results of psychological 
testing done in December 1999 which 
indicated that the veteran did not meet 
the criteria for PTSD at that time.  The 
examiner should provide diagnoses for all 
psychiatric pathology found on 
examination as well as a global 
assessment of functioning.  The examiner 
should identify signs and symptoms of 
PTSD, including the frequency and 
severity of any PTSD symptoms, and 
indicate the degree of impairment 
attributable to PTSD.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sough on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

Additionally, the veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




